518 Pa. 52 (1988)
540 A.2d 264
In the Matter of a Candidate for State Representative.
Reginald B. SNYDER, Petitioner,
v.
Jean T. WILSON, a Candidate for State Representative 144th Legislative District Bucks County.
Supreme Court of Pennsylvania.
Argued April 13, 1988.
Decided April 18, 1988.
Reconsideration Denied April 25, 1988.
*53 Reginald B. Snyder, pro se.
Allen Warshaw, Harrisburg, for respondent.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and STOUT, JJ.
Prior Report: 102 Pa.Cmwlth. 165, 516 A.2d 788.

ORDER
PER CURIAM:
Appeal quashed. See Pa.R.A.P. 903(c)(2).